Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/26/21 have been fully considered but they are not persuasive. The applicant has argued that the amendments to Claim 1 should make the rejections of Claim 1 overcome the rejections of Claims 1 and 8 (with 8 being a distinct independent Claim from Claim 1) as Ro does not teach the limitations highlighted, namely: “adapted to compensate for a loss of electric charge in the battery cells during the cell balancing is performed such that a battery cell voltage drop of said battery cells is limited during the cell balancing.” The examiner respectfully disagrees.
As for Claim 8, the applicant did not argue the limitations of Claim 8, and so the rejection of Claim 8 stands, and the examiner will assume the arguments for Claim 1 apply for Claim 8. As for Claim 1, the applicant only argued the secondary reference while the rejections were based upon the combination of Arai and Ro. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner notes that the arguments argued for Ro were in fact not relied upon for Ro, but rather were elements taught by Arai.
Before getting into the subject matter of Arai, the examiner would like to discuss the shortcomings of the original disclosure which the examiner understands versus what the examiner perceives what the applicants’ may have invented. The disclosure and claims only state that the magnitude of the current is controlled to compensate for the discharge/loss of electric 
Arai teaches providing a current to a plurality of batteries in series, where when a battery cell in the plurality of battery cells has e.g. a voltage/state of charge that is above a threshold and/or too different from the other battery cells, a discharge resistor is placed in parallel with the battery such that it can be discharged while still receiving the charging current. The loss of electric charge occurring due to having the discharge resistor placed in parallel was compensated by the charging current continuing to flow across the battery, which is shown in Fig. 1 to vary between 6mA-5mA after most of the current flows across the resistor for C1 and C2 and so since the battery continues to be charged, the voltage drop is indeed limited during the cell balancing. As described in the rejection, this current is in the invention’s range of below 200-300mA. The only element missing from the applicant’s claimed invention, as interpreted by the examiner, was the measurement of the current via a voltage measurement of a resistor in series with the battery 
The drawing and objections are withdrawn due to the drawing and claim amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-9, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (USPGPN 20130241471) in view of Ro (USPGPN 20110193525).
Independent Claim 1, Arai teaches a method (¶’s [07-11]) for balancing a battery pack (pack to the left of 201, 202, & 200 in Fig. 1) comprising a plurality of battery cells connected in 
Arai is silent to a resistor being arranged in series with the battery pack; measuring the voltage across the resistor, thereby obtaining a value of the current.
Ro teaches a resistor being arranged in series with the battery pack; measuring the voltage across the resistor, thereby obtaining a value of the current (Figs. 1 & 5 demonstrate the circuit with resistor R having its current measured, Fig. 4 demonstrating the balancing resistors 
It would have been obvious to a person having ordinary skill in the art to modify Arai with Ro to provide improved safety.
The applicant has argued that the amendments to Claim 1 should make the rejections of Claim 1 overcome the rejections of Claims 1 and 8 (with 8 being a distinct independent Claim from Claim 1) as Ro does not teach the limitations highlighted, namely: “adapted to compensate for a loss of electric charge in the battery cells during the cell balancing is performed such that a battery cell voltage drop of said battery cells is limited during the cell balancing.” The examiner respectfully disagrees.
As for Claim 8, the applicant did not argue the limitations of Claim 8, and so the rejection of Claim 8 stands. As for Claim 1, the applicant only argued the secondary reference while the rejections were based upon the combination of Arai and Ro. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner notes that the arguments argued for Ro were in fact not relied upon for Ro, but rather were elements taught by Arai.
Before getting into the subject matter of Arai, the examiner would like to discuss the shortcomings of the original disclosure which the examiner understands versus what the examiner perceives what the applicants’ may have invented. The disclosure and claims only state that the magnitude of the current is controlled to compensate for the discharge/loss of electric charge during the cell balancing. However, the applicant does not say that the magnitude is 
Arai teaches providing a current to a plurality of batteries in series, where when a battery cell in the plurality of battery cells has e.g. a voltage/state of charge that is above a threshold and/or too different from the other battery cells, a discharge resistor is placed in parallel with the battery such that it can be discharged while still receiving the charging current. The loss of electric charge occurring due to having the discharge resistor placed in parallel was compensated by the charging current continuing to flow across the battery, which is shown in Fig. 1 to vary between 6mA-5mA after most of the current flows across the resistor for C1 and C2 and so since the battery continues to be charged, the voltage drop is indeed limited during the cell balancing. As described in the rejection, this current is in the invention’s range of below 200-300mA. The only element missing from the applicant’s claimed invention, as interpreted by the examiner, was the measurement of the current via a voltage measurement of a resistor in series with the battery cells. That was met by the combination with Ro, with a motivation to provide overcurrent safety protection. Therefore, the applicant’s arguments have been respectfully refuted.
Independent Claim 8, Arai teaches a system for controlling a current being fed to a battery pack comprising a plurality of battery cells connected in series and providing an output battery voltage (Fig. 1), each battery cell associated with a resistor coupled in parallel (R101-R105), the system being wherein it comprises a control unit (100) which is adapted for feeding a relatively low current (¶’s [07-11], 110mA, which does not exceed 200-300mA according to Claim 7 of the applicant’s invention, see ¶’s [08-10]), and wherein the control unit is further configured for initiating a process of balancing said battery pack depending on the distribution of energy between said battery cells (see C1 & C2, as described in ¶’s [07-11]), for feeding said relatively low current to said battery pack during said balancing and for terminating the step of feeding said relatively low current when said balancing process is terminated (¶[10]; the applicant’s described method is described by this background of Arai’s invention, on the surface, the connection of the balancing resistors in parallel with the battery would really only serve to not so much as discharge the battery in the applicant’s invention so much as to bypass the current around that certain cell), each battery cell being arranged to be selectively connected by means of a controllable switch during the cell balancing process (M101-M105), wherein the control unit is adapted for controlling the magnitude of the current to compensate for the amount of discharge in the battery cells during the cell balancing (the magnitude is high enough to charge while some batteries are in parallel with the resistors, thus it has been controlled, and it is compensated as it is high enough to charge batteries until the voltage reaches 4.15, which is the cutoff-voltage, as one having ordinary skill in the art understands).
Arai is silent to a resistor which is arranged in series with the battery pack, and for measuring the voltage across the resistor, thereby obtaining a value of the current.
Ro teaches a resistor which is arranged in series with the battery pack, and for measuring the voltage across the resistor, thereby obtaining a value of the current (Figs. 1 & 5 demonstrate the circuit with resistor R having its current measured, Fig. 4 demonstrating the balancing resistors of Arai; ¶[44] describes the turning off of DFET or CFET when over-current occurs through R, thus this resistor is used to protect the battery pack from damage due to over-current).
It would have been obvious to a person having ordinary skill in the art to modify Arai with Ro to provide improved safety.
The applicant has argued that the amendments to Claim 1 should make the rejections of Claim 1 overcome the rejections of Claims 1 and 8 (with 8 being a distinct independent Claim from Claim 1) as Ro does not teach the limitations highlighted, namely: “adapted to compensate for a loss of electric charge in the battery cells during the cell balancing is performed such that a battery cell voltage drop of said battery cells is limited during the cell balancing.” The examiner respectfully disagrees.
As for Claim 8, the applicant did not argue the limitations of Claim 8, and so the rejection of Claim 8 stands, and the examiner will assume the arguments for Claim 1 apply for Claim 8. As for Claim 1, the applicant only argued the secondary reference while the rejections were based upon the combination of Arai and Ro. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner notes that the arguments argued for Ro were in fact not relied upon for Ro, but rather were elements taught by Arai.
Before getting into the subject matter of Arai, the examiner would like to discuss the shortcomings of the original disclosure which the examiner understands versus what the examiner perceives what the applicants’ may have invented. The disclosure and claims only state that the magnitude of the current is controlled to compensate for the discharge/loss of electric charge during the cell balancing. However, the applicant does not say that the magnitude is adjusted based upon the measured current between at least two levels not zero. “Controlled”/”Controlling” is a broad term, which can mean e.g. turned on/off, is measured/monitored, is adjusted based on the number of discharge/bypass routes are being used for balancing, is adjusted when a discharge load in parallel with the battery is turned on, etc. For the first example, the control of the current being turned on and off adjusts the magnitude of the current between on and off. For the second, the magnitude of the current is determined to find out if the magnitude exceeds a threshold (as with Ro). For the third, the current is monitored by the resistor-shunt current sensor and the magnitude is adjusted by e.g. increasing the output current of a power source converter based on the reading to at least two non-zero values. For the fourth, by switching on a discharge e.g. parallel resistor (i.e. in Arai) to a battery cell, the magnitude of the current is adjusted. It is quite possible that the applicant’s invention was meant to be the third example here; however, as the applicant did not provide enough support to explicitly detail what they meant by “controlling the magnitude”, the broadly claimed and described invention is not overcome the interpretation of examples 1-4.
Arai teaches providing a current to a plurality of batteries in series, where when a battery cell in the plurality of battery cells has e.g. a voltage/state of charge that is above a threshold and/or too different from the other battery cells, a discharge resistor is placed in parallel with the battery such that it can be discharged while still receiving the charging current. The loss of electric charge occurring due to having the discharge resistor placed in parallel was compensated by the charging current continuing to flow across the battery, which is shown in Fig. 1 to vary between 6mA-5mA after most of the current flows across the resistor for C1 and C2 and so since the battery continues to be charged, the voltage drop is indeed limited during the cell balancing. As described in the rejection, this current is in the invention’s range of below 200-300mA. The only element missing from the applicant’s claimed invention, as interpreted by the examiner, was the measurement of the current via a voltage measurement of a resistor in series with the battery cells. That was met by the combination with Ro, with a motivation to provide overcurrent safety protection. Therefore, the applicant’s arguments have been respectfully refuted.
Dependent Claims 2 and 9, Arai teaches feeding the current during a phase when the charge and discharge ability of the battery pack is below a predetermined limit (¶’s [08-10], 4.15V is the limit, where the current flows until all of the cells reach this voltage limit corresponding to the charge/discharge limit of the battery pack).
Dependent Claim 4, Arai teaches initiating the process of balancing of the battery pack by transferring energy between battery cells (as the same current flows through the cells, and the discharge resistor involves the further current/energy flowing between the cells).
Dependent Claims 6 and 14, the combination of Arai and Ro teaches feeding the current through the resistor for limiting an inrush current when the battery pack is connected to a charging unit (Ro’s resistor inherently limits current, when it is inrush and not).
Dependent Claim 7, Arai teaches controlling the current to a magnitude which does not exceed approximate 200-300 mA (110mA, 105mA, etc. are lower than 200-300mA).
Dependent Claim 11, Arai teaches each battery cell is associated with a resistor coupled in parallel and being arranged to be selectively connected by means of a controllable switch during the cell balancing process (see 112(d) rejection, and Claim 8).
Dependent Claim 13, Arai teaches a charging unit (200) for charging the battery pack and for feeding the relatively low current to the battery pack.
Dependent Claim 15, the combination of Arai and Ro teaches the battery pack further comprises a main contractor and that the control unit is configured for closing the main contractor and disconnecting the resistor after feeding the current (over-charge results in contactors equivalents CFET & MCFET being turned off, which coincides with Arai’s turning off of the current when all of the cells reach 4.15V).
Dependent Claims 17-19, the combination of Arai and Ro teaches computer comprising a computer program for performing the steps of claim 1 when the program is run on the computer; a non-transitory computer readable medium carrying a computer program for performing the steps of claim 1 when the program product is run on a computer; a control unit for controlling a balancing process in a battery pack and being configured to perform the steps of the method according to claim 1 (controller/controller 100 of Arai, 110 of Ro) .
Dependent Claim 16, vehicle comprising the system according to claim 8 (while not explicitly taught to be on a vehicle, limitations in preamble are not given patentable weight, and one having ordinary skill in the art understands that a vehicle typically uses battery packs like those of Arai and Ro). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859